Citation Nr: 0126810	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability.


WITNESSES AT HEARING ON APPEAL

Appellant, R.R., and K.B.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to May 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Roanoke, Virginia RO, which held that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a psychiatric 
disability.  


REMAND

The veteran contends that he suffers from an acquired 
psychiatric disability as a result of his military service.  
Historically, the veteran filed a claim for service 
connection in April 1997.  By rating decision, dated August 
1998, the St. Louis, Missouri RO denied the veteran's claim 
because there was no evidence that the veteran suffered from 
an acquired psychiatric disability during service.  The 
veteran did not appeal and this decision became final.  The 
case was subsequently transferred to the Roanoke, Virginia 
RO.  In October 1999, the veteran filed a claim to reopen the 
service connection claim for an acquired psychiatric 
disability.  By rating decision, dated November 1999, the 
Roanoke, Virginia RO denied the veteran's claim because the 
newly submitted evidence did not show that the veteran 
suffered from an acquired psychiatric disability in service.

In the September 2001, Board hearing transcript, the veteran 
testified that he was currently receiving treatment from the 
Hampton, Virginia VA Medical Center (VAMC).  Upon review of 
the claims file, the Board notes that there are treatment 
records from the Hampton, Virginia VAMC, dated September 1998 
through June 1999, but there are no up-to-date treatment 
records dated from June 1999.  Since it appears that the 
record does not contain all available medical records, the 
Board believes that further development is necessary.  The 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Additionally, the Board notes that the veteran was diagnosed 
with a personality disorder in service, a disability for 
which benefits may not be obtained, and with bipolar 
depression following service.  Because the veteran has been 
diagnosed with separate psychiatric disabilities, the Board 
deems it necessary for the RO to schedule the veteran for 
another VA psychiatric examination in order to determine 
whether the veteran's current psychiatric disability was 
first manifested in service and to discuss any relationship 
between the diagnosis rendered in service and the veteran's 
current psychiatric disability.  All outstanding medical 
records should be obtained prior to examination.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his 
acquired psychiatric disability since 
service.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all previously unobtained 
medical records, to specifically include 
treatment records from the Hampton, 
Virginia VAMC relating to the veteran's 
acquired psychiatric disability.  All 
records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  Once all outstanding medical records 
are obtained, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to ascertain the nature and 
etiology of his psychiatric disability.  
The examiner should thoroughly review the 
claims folder and a copy of this Remand 
in conjunction with this examination, 
and, express an opinion as to whether it 
is at least as likely as not that the 
veteran's current diagnosed psychiatric 
disability was first manifested in 
service.  If the veteran's current 
diagnosis did not first manifest in 
service, the examiner should render an 
opinion as to the relationship, if any, 
between the diagnosis rendered in service 
and the veteran's current psychiatric 
diagnosis.  The examiner should provide 
supporting rationale for all opinions 
expressed.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




